DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/04/2022 has been entered.
Response to Amendment
The amendment filed on 07/12/2022 has been entered. Claims 1-8 remain pending in the application.
Response to Arguments
Applicant’s arguments with respect to the 35 U.S.C. 103 rejections for claims 1-8 have been considered but are moot because the arguments are directed towards amended claim language, addressed on new grounds of rejection below.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically taught as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Persson et al. (US 20210127532) (hereinafter Persson) in view of Baik et al. (US 20160344912) (hereinafter Baik), further in view of Achenbach et al. (US 20150327398) (hereinafter Achenbach), further in view of Park (US 20190028620) (hereinafter Park).
Regarding claim 1, Persson teaches An onboard camera comprising:
a main circuit board electrically connected to the imaging circuit board via a flexible connector (see Persson figure 1 and paragraphs 40-41 regarding two circuit boards connected by flexible connector with a first imaging circuit board with a sensor, and a second board interpreted as the main board);
a bottom face plate which forms a bottom face of a housing and has end portions serving as wall faces formed respectively at opposite ends of the bottom face plate (see Persson figure 6 and paragraph 55 regarding bottom face housing with walls at opposite ends); 
a top face plate which covers the main circuit board and has end portions serving as wall faces formed respectively at opposite ends of the top face plate (see Persson figure 4 and paragraph 48 regarding top face shielding part that encloses both boards and has wall faces at opposite ends); and 
the top face plate has at least one opening (see Persson figure 4 and paragraph 48 regarding top face shielding part that encloses both boards and has wall faces at opposite ends with openings between them) and 
the imaging circuit board and the main circuit board are encompassed by the bottom face plate, the top face plate and the shield plate (see Persson figures 3, 5, and 7 and paragraphs 49, 64, and 38 regarding both circuit boards encompassed by a bottom, top, and shield plate).
However, Persson does not explicitly teach a shield plate with insertion portions as needed for the limitations of claim 1. 
Baik, in a similar field of endeavor, teaches a shield plate which has insertion portions formed at opposite ends (see Baik paragraph 48 and figure 1 regarding shield can side surface cover 910, interpreted as a shield plate with latches at opposite ends), 
the insertion portions being positioned in clearances between the end portions of the bottom face plate and the end portions of the top face plate to close the clearances (see Baik paragraph 48 and figure 1 regarding shield can side surface cover 910, interpreted as a shield plate with latches at opposite ends and figures 8 and 9 and paragraph 72 regarding latches connecting to clearances that are between the end of bottom part because it is recessed from bottom part, and the end of top part because it is below the end bent portion of the top part- in combination with Persson, where the bottom face plate is outside of and encloses both the top face plate and shield can, the insertion portions would still be in the clearance between the end wall of the bottom face plate and end wall of the top face plate)
the shield plate covers the opening on the top face plate (see Baik paragraph 48 and figure 1 regarding shield can side surface cover 910 that is continuous in surrounding the top plate- in combination with Persson, the shield plate of Baik would cover the at least one opening of Persson),
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to modify the teaching of Persson to include the teaching of Baik by incorporating a side shield plate that overencompasses a top plate so that the insertion portion of the side plate latches on to clearances between the ends of the top and bottom portions as a matter of design choice. One of ordinary skill would recognize that Baik and Persson are directly analogous in the field of camera housings with shielding.
One would be motivated to combine these teachings in order to provide teachings relating to camera housings with shielding considerations (see Baik paragraph 35). 
However, the combination of Persson and Baik does not explicitly teach the angle, placement, or camera function as needed for the limitations of claim 1. 
Achenbach, in a similar field of endeavor, teaches an imaging circuit board including an imaging sensor having a field of view through a windshield of a vehicle when the onboard camera is attached to the windshield of the vehicle (see Achenbach figures 1 and 2 and paragraph 14 regarding windshield attached camera with image sensor on an independent imaging circuit board); 
wherein the onboard camera has a function of object recognition (see Achenbach paragraph 28 regarding object detection performed by onboard camera), 
the imaging circuit board is angled to the main circuit board (see Achenbach figures 2 and paragraph 16 regarding imaging PCB angled relative to main circuit board- in combination with Persson and Baik, the imaging and main circuit boards would be able to be construed this way and the top plate, shield plate, and bottom plate arranged still according to the design principles of Persson and Baik without undue experimentation),
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to modify the teaching of Persson and Baik to include the teaching of Achenbach by incorporating the angled circuit board, mounting location, and object recognition into the camera combination as a matter of design choice. The imaging and main circuit boards would be able to be construed where the top plate, shield plate, and bottom plate arranged still according to the design principles of Persson and Baik without undue experimentation in the mounting and arrangement of Achenbach to perform the function of object recognition. One of ordinary skill would recognize that Achenbach, Baik, and Persson are directly analogous in the field of camera housing arrangements.
One would be motivated to combine these teachings in order to provide teachings relating to a vision system for a vehicle (see Achenbach paragraph 2). 
However, the combination of Persson, Baik, and Achenbach does not explicitly teach the insertion portion design as needed for the limitations of claim 1. 
Park, in a similar field of endeavor, teaches the insertion portions touching the end portions of the bottom face plate, the shield plate being attached to the top face plate (see Park figure 2 and paragraph 54 regarding camera module with first and second upper and lower shielding cans that are considered to be structurally analogous to the top face plate and shield plate, respectively, of Persson and Baik, and figures 5 and 6 and paragraphs 86-87 regarding protrusion coupling parts [insertion portions] on the lower shielding can [shield plate] that are two portions- a parallel face and a bent outward face- to couple with the opening of the upper shielding can [top face plate] from the outside, so that a first facing surface of the lower shielding can's protrusion part contacts a wall face of the upper shielding can [top face plate]. Park figure 3 and paragraph 34 shows that the opposite facing surface of the same protrusion part contacts right up against a wall of the rear housing, which is analogous to the bottom face plate of Persson. In combination with Baik and Persson, the method of coupling of parts between the top face plate, shielding plate, and bottom face plate may be the method of Park, while retaining the other structural features of Baik and Persson as a matter of design choice.);
the insertion portions of the shield plate each include a first side having a surface facing and in direct contact with one of the wall faces of the top face plate, a second side in contact with one of the end portions of the bottom face plate, and a bend portion joining the first side and the second side, so as to close the clearances (see Park figure 2 and paragraph 54 regarding camera module with first and second upper and lower shielding cans that are considered to be structurally analogous to the top face plate and shield plate, respectively, of Persson and Baik, and figures 5 and 6 and paragraphs 86-87 regarding protrusion coupling parts [insertion portions] on the lower shielding can [shield plate] that are two portions- a parallel face and a bent outward face- to couple with the opening of the upper shielding can [top face plate] from the outside, so that a first facing surface of the lower shielding can's protrusion part contacts a wall face of the upper shielding can [top face plate]. Park figure 3 and paragraph 34 shows that the opposite facing surface of the same protrusion part contacts right up against a wall of the rear housing, which is analogous to the bottom face plate of Persson. From there, it is interpreted that the bent portion of the protrusion part "joins with/at" the first and second facing surfaces as part of the structure used to cause the clearances to close. [The word "joining" in "a bend portion joining the first side and the second side" may be equally validly interpreted as "joins with/at" in addition to "causes to join," due to the broad ambiguity in the claim language, so that the claim may be broadly interpreted that bend portion merely joins up with both the first and second surfaces, rather than causing them to be joined] In combination with Baik and Persson, the method of coupling of parts between the top face plate, shielding plate, and bottom face plate may be the method of Park, while retaining the other taught structural features of Baik and Persson as a matter of design choice.).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to modify the teaching of Persson, Baik, and Achenbach to include the teaching of Park by incorporating the design of the insertion portions between two shield cans of Park into the camera combination structure of Persson and Baik’s top face plate, shield plate, and bottom face plate as a matter of design choice. One of ordinary skill would recognize that Park, Achenbach, Baik, and Persson are directly analogous in the field of camera housing arrangements.
One would be motivated to combine these teachings in order to provide teachings relating to construction designs for shielding in a camera module (see Park paragraph 1). 
Claims 2-6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Persson et al. (US 20210127532) (hereinafter Persson) in view of Baik et al. (US 20160344912) (hereinafter Baik), further in view of Achenbach et al. (US 20150327398) (hereinafter Achenbach), further in view of Park (US 20190028620) (hereinafter Park), further in view of Byrne et al. (US 20100097519) (hereinafter Byrne).
Regarding claim 2, the combination of Persson, Baik, Achenbach, and Park teaches all aforementioned limitations of claim 1, and is analyzed as previously discussed.
However, the combination of Persson, Baik, Achenbach, and Park does not explicitly teach all metal plate members as needed for the limitations of claim 2. 
Byrne, in a similar field of endeavor, teaches wherein the bottom face plate, the top face plate, and the shield plate respectively include metal plate members (see Byrne paragraph 23 and figure 1b regarding front and back housings and paragraph 53 regarding housing made of metal for shielding properties- in combination with Persson, Baik, Achenbach, and Park, where the shielding does not completely and fully surround the circuit board, it is obvious that having a metallic bottom housing would be an advantageous incorporation).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to modify the combination of Persson, Baik, Achenbach, and Park to include the teaching of Byrne by incorporating the bottom metal plate of Byrne so that all of the side shielding, top part, and bottom housing of the combination are made of metal. In combination with Persson, Baik, Achenbach, and Park, where the shielding does not completely and fully surround the circuit board, it is obvious that having a metallic bottom housing would be an advantageous incorporation in order to fully shield the board. One of ordinary skill would recognize that Persson, Baik, Achenbach, Park, and Byrne are directly analogous in the field of camera housings with shielding.
One would be motivated to combine these teachings in order to provide teachings relating to camera housings with shielding considerations (see Byrne paragraphs 9 and 53). 
Regarding claim 3, the combination of Persson, Baik, Achenbach, Park, and Byrne teaches all aforementioned limitations of claim 2, and is analyzed as previously discussed.
Furthermore, the combination of Persson, Baik, Achenbach, Park, and Byrne teaches wherein the shield plate has such a shape as to close a hole portion formed in a predetermined face of the top face plate (see Persson figure 10 and paragraph 51 regarding side shielding part filling gaps in the openings of the top shielding cover- in combination with Baik where the side part overlaps the top part, the side part may still cover the openings).  
Regarding claim 4, the combination of Persson, Baik, Achenbach, Park, and Byrne teaches all aforementioned limitations of claim 2, and is analyzed as previously discussed.
Furthermore, the combination of Persson, Baik, Achenbach, Park, and Byrne teaches wherein the insertion portions are formed by bending the metal plate member into V shapes or U shapes (see Park figure 2 and paragraph 54 regarding camera module with first and second upper and lower shielding cans that are considered to be structurally analogous to the top face plate and shield plate, respectively, of Persson and Baik, and figures 5 and 6 and paragraphs 86-87 regarding protrusion coupling parts [insertion portions] on the lower shielding can [shield plate] that are two portions- a parallel face and a bent outward face that makes a very subtle V shape).
One would be motivated to combine these teachings in order to provide teachings relating to construction designs for shielding in a camera module (see Park paragraph 1). 
Regarding claim 5, the combination of Persson, Baik, Achenbach, Park, and Byrne teaches all aforementioned limitations of claim 4, and is analyzed as previously discussed.
Furthermore, the combination of Persson, Baik, Achenbach, Park, and Byrne teaches wherein a width of an open side of each of the insertion portions before assembly is greater than a width of each of the clearances (see Baik paragraph 48 and figure 1 regarding shield can side surface cover 910, interpreted as a shield plate with latches at opposite ends and figures 8 and 9 and paragraph 72 regarding latches connecting to clearances where the open part of the insertion portion will extend to a further overall width from a side perspective than the clearance itself).
One would be motivated to combine these teachings in order to provide teachings relating to camera housings with shielding considerations (see Baik paragraph 35). 
Regarding claim 6, the combination of Persson, Baik, Achenbach, Park, and Byrne teaches all aforementioned limitations of claim 4, and is analyzed as previously discussed.
Furthermore, the combination of Persson, Baik, Achenbach, Park, and Byrne teaches wherein a slit is formed in each of the insertion portions (see Baik paragraph 48 and figure 1 regarding shield can side surface cover 910, interpreted as a shield plate with latches at opposite ends where latches have slits). 
One would be motivated to combine these teachings in order to provide teachings relating to camera housings with shielding considerations (see Baik paragraph 35). 
Regarding claim 8, the combination of Persson, Baik, Achenbach, and Park teaches all aforementioned limitations of claim 1, and is analyzed as previously discussed.
Furthermore, the combination of Persson, Baik, Achenbach, and Park teaches the end portions at the left and right opposite ends of the top face plate are respectively formed by bending a metal plate member downward (see Persson figure 4 and paragraph 48 regarding top face shielding part that encloses board and has bent down wall faces at opposite ends).
However, the combination of Persson, Baik, Achenbach, and Park does not explicitly teach all metal plate members as needed for the limitations of claim 8. 
Byrne, in a similar field of endeavor, teaches wherein the end portions at the left and right opposite ends of the bottom face plate are respectively formed by bending a metal plate member upward (see Byrne paragraph 23 and figure 1b regarding front and back housings and paragraph 53 regarding housing made of metal for shielding properties- in combination with Persson, Baik, Achenbach, and Park, where the shielding does not completely and fully surround the circuit board, it is obvious that having a metallic bottom housing would be an advantageous incorporation. Byrne's back housing would then be a metal bottom housing with metal bent upward) and 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to modify the combination of Persson, Baik, Achenbach, and Park to include the teaching of Byrne by incorporating the bottom metal plate of Byrne so that all of the side shielding, top part, and bottom housing of the combination are made of metal. In combination with Persson, Baik, Achenbach, and Park, where the shielding does not completely and fully surround the circuit board, it is obvious that having a metallic bottom housing would be an advantageous incorporation in order to fully shield the board. One of ordinary skill would recognize that Persson, Baik, Achenbach, Park, and Byrne are directly analogous in the field of camera housings with shielding.
One would be motivated to combine these teachings in order to provide teachings relating to camera housings with shielding considerations (see Byrne paragraphs 9 and 53). 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Persson et al. (US 20210127532) (hereinafter Persson) in view of Baik et al. (US 20160344912) (hereinafter Baik), further in view of Achenbach et al. (US 20150327398) (hereinafter Achenbach), further in view of Park (US 20190028620) (hereinafter Park), further in view of Maekawa et al. (US 20110025850) (hereinafter Maekawa).
Regarding claim 7, the combination of Persson, Baik, Achenbach, and Park teaches all aforementioned limitations of claim 1, and is analyzed as previously discussed.
However, the combination of Persson, Baik, Achenbach, and Park does not explicitly teach an unpainted section as needed for the limitations of claim 7. 
Maekawa, in a similar field of endeavor, teaches wherein at least a portion of the bottom face plate with which the insertion portions come in contact is not painted (see Maekawa paragraph 138 regarding camera where portions of housing that come into contact with other components are preferably not painted- this may be combined with the contact portions of Baik at the insertion portion so that the clearance is not painted).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to modify the combination of Persson, Baik, Achenbach, and Park to include the teaching of Maekawa by ensuring that the latching section of the combination is unpainted as a matter of design choice, obviously to prevent wearing paint down from friction in a similar manner to the friction prone section of Maekawa. One of ordinary skill would recognize that Persson, Baik, and Maekawa are directly analogous in the field of camera housings with shielding.
One would be motivated to combine these teachings in order to provide teachings relating to camera housings with shielding considerations (see Maekawa paragraph 16). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew D Kim whose telephone number is (571)272-3527. The examiner can normally be reached Monday - Friday: 9:30am - 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on (571) 272-7383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MATTHEW DAVID KIM/Examiner, Art Unit 2483